                Case 6:19-bk-04847-CCJ        Doc 3    Filed 07/30/19     Page 1 of 1



                                        ORDERED.

      Dated: July 29, 2019




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION


  In re:

  ASHBY ALLAN MCCLANAHAN, JR.                              Case No. 6:19-bk-04847-CCJ
                                                           Chapter 7

                   Debtor.
  ____________________________/

                          ORDER GRANTING MOTION TO DISMISS

           This Case is before the Court upon the Debtor’s Motion to Dismiss. (Doc. 2). The

Debtor states in the Motion that the case was filed in error. Therefore, it is

           ORDERED:

           1. The Motion to Dismiss is granted.

           2. The Case is dismissed without a discharge.



The Clerk’s office is directed to serve a copy of this order on interested parties who are not
registered CM/ECF users.
